[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 415 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 416 
This is an appeal from a decree dismissing an original bill and dissolving an injunction issued thereon restraining a sheriff from collecting state and county taxes on certain land owned by the appellant. The case was tried on an agreed statement of facts, which the reporter will set out in full.
The bill alleges, and the answer admits, that the board of supervisors at the adjourned meeting held by it on December 31, 1923, made an order under chapter 259, Laws of 1922, granting the appellant an exemption from taxation on the land here in question for a period of *Page 420 
five years. The appellee contends, and the court below held, that the order granting this exemption is void, for the reason that it was made at an adjourned meeting of the board of supervisors, and the order of the board previously made providing therefor failed to "specify each matter of business to be transacted thereat."
Section 296, Code of 1906 (Hemingway's Code, section 3668), provides that — "The board of supervisors . . . at the meetings for the transaction of business under the revenue law, . . . may continue in session as long as business may require, but at other regular meetings they may sit for a period of not longer than six days; provided, that in counties having a population of more than forty thousand, the board may continue in session at any other regular meetings than the revenue meeting not longer than ten days," etc.
Section 298, Code of 1906 (Hemingway's Code, section 3671), provides that — "The board may, at a regular meeting, by an order on its minutes, adjourn to meet at any time it may determine upon. . . . The order providing for an adjourned meeting . . . shall specify each matter of business to be transacted thereat; and at such adjourned . . . meetings business shall not be transacted which is not specified in the order . . . for such meeting."
There can be no merit in the appellant's contention that, as the order granting this exemption affects the public revenue and the claim therefor was on file when the board of supervisors met in December, the validity of the order must be determined under the provision of the statute which permits boards of supervisors to continue in session at meetings for the transaction of business under the revenue law as long as business may require. The meetings for the transaction of business under the revenue law are such only as are specially designated by law therefor, and the December meeting is not so designated by any statute that has come under our observation. *Page 421 
The appellant does not contend that the population of Lincoln county exceeds, and the facts is that its population is less than, forty thousand. Consequently, when the board of supervisors met at its December meeting, it was authorized by the statute to continue in session for six days only, and therefore the validity of the order granting this exemption must be tested by the provisions of the statute for adjourned meetings. When so tested, its invalidity is manifest, for the order which provided for the meeting at which the exemption was granted failed to specify such exemption as a matter of business to be transacted thereat. Since the board which granted this exemption was in session eight days, two beyond the time allotted therefor, it is unnecessary for us to decide whether or not a regular meeting of a board of supervisors must be continuous for the allotted time; that is, whether the adjournment on each day must be to the next or may be to any later, day, provided only the total number of days consumed is not in excess of the maximum number allowed for a regular meeting.
Affirmed.